Appeal by defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered September 22, 1983, convicting him of two counts of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant contends that the identification evidence was insufficient to establish his guilt. We disagree. Although the testimony of the prosecution witnesses on the identification issue contained some minor inconsistencies, the evidence, viewed in a light most favorable to the prosecution, was of sufficient quantity and quality to prove beyond a reasonable doubt that defendant was the complainant’s assailant (see, People v Malizia, 62 NY2d 755, 757, cert denied_US_, 105 S Ct 327; People v Contes, 60 NY2d 620,621). Issues of credibility and the weight to be given to the evidence were for the jury to resolve. Upon review of the record, we perceive no basis for overturning the verdict (see, People v Herbert, 100 AD2d 883).
Defendant’s challenge to the sufficiency of the court’s charge on identification was not preserved for appellate review as no timely objection was made to the charge (CPL 470.05 [2]; People v Contes, supra).
We have reviewed defendant’s remaining contention and find it to be without merit. Mangano, J. P., Bracken, Rubin and Kunzeman, JJ., concur.